Citation Nr: 1018949	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial increased disability rating for 
service-connected posttraumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1970 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran presented sworn testimony before a decision 
review officer (DRO) in June 2007 at the RO.  A transcript of 
the hearing has been associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by nightmares, suicidal 
ideation, depression, hypervigilance, impairment of memory, 
impaired impulse control, and difficulty adapting to 
stressful circumstances.  Obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, spatial 
disorientation, neglect of personal hygiene, or inability to 
establish and maintain effective relationships have not been 
shown.  

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
rating in excess of 50 percent for the service-connected PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2009).
2.  Application of extraschedular provisions for the service-
connected PTSD is not warranted.  38 C.F.R. § 3.321(b) 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed, and a decision rendered.

I.  The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected PTSD essentially fall within this fact 
pattern.  Prior to the RO's June 2003 grant of service 
connection for PTSD, the Veteran was notified (by a December 
2002 letter) of the evidence needed to establish that 
underlying issue.  After receiving notice of the award of 
service connection for this disability here at issue, the 
Veteran perfected a timely appeal with respect to the rating 
initially assigned to the grant.  Clearly, no further 
section 5103(a) notice is required for this increased rating 
claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the notice of 
the June 2003 rating decision, the April 2006 statement of 
the case (SOC), and the March and October 2007 supplemental 
statesments of the case (SSOC)] that contain notice of VA's 
rating criteria, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.  There is no reasonable 
possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
Social Security Administration (SSA) records, as well as VA 
and private treatment records.  

Also, the Veteran was afforded VA examinations in May 2003 
and September 2007.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that these VA examinations are adequate 
for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

The Board is cognizant of the fact that the Veteran's claims 
folder was not available during the September 2007 VA 
examination.  However, such did not have an adverse effect on 
the adequacy of the examination.  Notably, as previously 
indicated, the examiner fully considered the Veteran's 
complaints, to include his complaints of nightmares, 
irritability, and social isolation associated with his PTSD.  
Further, the VA examiner indicated a review of the Veteran's 
electronic medical records.  A psychiatric examination was 
then performed that addressed all the relevant rating 
criteria.  

Under these circumstances, the Board finds that VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

Additionally, the Board observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, who has 
received all appropriate notifications.  

Accordingly, the Board will proceed to a decision.

II.  Relevant Law And Regulations

        A.  Disability Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings").  

        B.  Assignment Of A Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology. Any change in diagnostic code by 
a VA adjudicator must be specifically explained. See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, DC 9411 (2009).  This diagnostic code is 
deemed by the Board to be the most appropriate because it 
pertains specifically to the primary diagnosed disability in 
the Veteran's case-PTSD.  In any event, with the exception 
of eating disorders, all mental disorders including PTSD are 
rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  Moreover, the Veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the Veteran is appropriately rated 
under DC 9411.

        C.  Specific Rating Criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 concerning the rating of 
psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

        D.  Global Assessment Of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). See 38 C.F.R. § 4.130 (2009) 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

III.  Analysis

        A.  Mittleider Concerns

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates a 
diagnoses of major depression, cognitive disorder, not 
otherwise specified (NOS), and dysthymic disorder, none of 
which he is currently service-connected for.  See, e.g., the 
September 2007 VA examination report.
 
It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not clearly 
differentiate between the symptomatology associated with the 
Veteran's PTSD and that resulting from the major depression, 
cognitive disorder, and dysthymic disorder.  Accordingly, for 
the purposes of this decision, the Board will attribute all 
of the Veteran's psychiatric symptoms to his service-
connected PTSD.

The Board adds, however, that the record also indicates that 
the Veteran has been diagnosed with alcohol abuse in 
remission.  See the September 2007 VA examination report.  
This is not service-connected.  Any problems associated with 
the nonservice-connected substance abuse will not be 
considered in evaluating this claim.

        B.  Schedular Rating

The Veteran's service-connected PTSD is currently rated 50 
percent disabling.  For the reasons expressed immediately 
below, the Board finds that the Veteran's PTSD symptoms do 
not warrant the assignment of a 70 percent rating under 
Diagnostic Code 9411.

As indicated above, a 70 percent disability rating is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

Turning first to suicidal ideation, the Veteran reported to 
the September 2007 VA examiner that he currently denied 
suicidal ideation.  However, he also reported that in 2004, 
he attempted suicide by overdosing on medication.  This is 
also documented in a November 2004 VA psychiatric evaluation.  
Additionally, the Veteran reported two previous suicide 
attempts at an August 2003 VA mental status evaluation.  As 
such, suicidal ideation has been demonstrated by the evidence 
of record.  

Concerning obsessional rituals, the record on appeal  
contains no evidence that the Veteran demonstrates 
obsessional rituals which interfere with routine activities.  
Specifically, the September 2007 VA examiner found no 
evidence of obsessional or ritualistic behavior.  There is no  
competent medical evidence to the contrary.

With regard to the Veteran's speech, although the September 
2007 VA examiner noted that the Veteran's speech was 
"pressured," the competent medical evidence of record 
reflects that it has never been described as intermittently 
illogical, obscure or irrelevant.  Notably, VA treatment 
records as well as the May 2003 VA examination report 
indicated that the Veteran's speech was "fluent," 
"relevant," "logical," and "not obscured."  

Although the Veteran has endorsed panic attacks, the 
competent medical evidence of record does not reflect that 
the Veteran suffers from such.  Notably, the May 2003 VA 
examiner reported that the Veteran experiences "no real 
panic attacks."  Further, the September 2007 VA examiner 
indicated that the Veteran does not have panic attacks.  

Near-continuous depression is demonstrated, as such was 
diagnosed in the September 2007 VA examination.  Indeed, the 
September 2007 and May 2003 VA examination reports as well as 
multiple VA treatment records note the Veteran's long history 
of depression as associated with his PTSD.  Notably, the 
Veteran reported to the May 2003 VA examiner that he becomes 
"real anxious at times ... gets depressed, can cry, feels sad 
and hopeless," particularly in the winter.  Further, the 
Veteran stated to the September 2007 VA examiner that he 
spends as much time as he can at a rented campground property 
so that he can stay away from people.  

However, there is no indication that the depression affects 
the Veteran's ability to function independently, 
appropriately, and effectively.  Specifically, the Veteran 
reported at the June 2007 DRO hearing that he takes care of 
his own financial affairs, walks to a store from time to 
time, enjoys walking in a park, and he belongs to a fish and 
gaming lake where he fishes.  Additionally, in a January 2002 
psychological evaluation for division of disability 
determination, the Veteran reported that he cleans his house 
and washes his dishes.  Moreover, the September 2007 VA 
examiner indicated that the Veteran's PTSD symptoms do not 
result in work deficiencies, but rather attributed the 
Veteran's physical problems to his work deficiencies.  
Accordingly, near-continuous depression affecting the ability 
to function independently, appropriately, and effectively is 
not demonstrated.  

With regard to impaired impulse control, the Veteran's 
irritability and anger are well-documented in the evidence of  
record.  Specifically, the Veteran reported to the May 2003 
VA examiner that he will throw objects or hit his dog when he 
becomes irritable.  Additionally, the Veteran reported at the 
June 2007 DRO hearing that he becomes upset "very easily."  
Similarly, a September 2007 VA psychiatric evaluation noted 
the Veteran's ability to become easily frustrated.  Although 
the September 2007 VA examination report indicated the 
Veteran's impulse control as "fair," the examiner noted 
that that the Veteran experiences "irritability or outbursts 
of anger."  

The May 2003 and September 2007 VA examination reports, as 
well as the Veteran's outpatient treatment records, all 
indicate that the Veteran was consistently  oriented to 
person, place, and time.  Thus, no spatial disorientation has 
been shown.  

Regarding neglect of personal hygiene, the Board notes that 
the May 2003 VA examiner reported that "[the Veteran] was 
dressed in dirty jeans and a sweatshirt but was otherwise 
neat," and the Veteran reported to the examiner that he 
neglects his appetite and cleaning himself "at times."  
However, the September 2007 VA examiner reported that the 
Veteran was able to maintain personal hygiene, and the August 
2003 mental status evaluation report indicates that the 
Veteran's appearance was "neat."  Further, the Veteran 
stated at the June 2007 DRO hearing that he has no problems 
with personal hygiene and that he dresses himself. 

With respect to adapting to stressful situations and 
establishing effective relationships, the May 2003 VA 
examiner reported that the Veteran has experienced social 
changes due to his PTSD, notably that he is uncomfortable 
around multiple African Americans, as it reminds the Veteran 
of his military trauma when he was in a physical altercation 
with members of the Black Panthers.  Additionally, the 
September 2007 VA examiner reported that the Veteran "has 
apparently alienated most friends and family."  The 
September 2007 VA examiner also noted the Veteran's history 
of dysfunctional relationships, to include the death of his 
girlfriend in 2005, as well as two other relationships that 
lasted six months because of constant arguing.  The Veteran 
reported that these dysfunctional relationships have affected 
his social interaction.  Although the Veteran reported to the 
May 2003 VA examiner that he has "a few friends," the 
Veteran reported to the September 2007 VA examiner that he 
"no longer has friends," and that, as mentioned above, he 
spends as much time as he can at a rented campground property 
so that he can stay away from people.  Finally, the September 
2007 VA examiner reported that the Veteran has not been 
consistently compliant with receiving medical or mental 
health treatment.

Importantly, the evidence of record demonstrates that the 
Veteran is able to establish and maintain effective 
relationships.  Specifically, he reported to the September 
2007 VA examiner that he has monthly contact with his brother 
who shares a rented house with him for part of the year.  
Further, he has periodic phone contact with his sister, and 
maintains contact with his niece, who occasionally assists 
him with transportation.  Finally, as noted above, the 
Veteran belongs to a fish and gaming lake group.  
Accordingly, while the Veteran has difficulty adapting to 
circumstances that he finds stressful, the evidence of record 
does not demonstrate that he experiences an inability to 
establish and maintain effective relationships.  

The evidence concerning the Veteran's employment history 
demonstrates that his usual occupation is an automobile 
mechanic, but has been unemployed for the past ten to twenty 
years.  See the September 2007 VA examination report.  The 
Board notes that the Veteran reported that his unemployment 
is due to his PTSD because he "thinks about it all the 
time."  However, as discussed above, the September 2007 VA 
examiner specifically reported that the Veteran's PTSD 
symptoms do not result in work deficiencies, but rather 
attributed the Veteran's physical problems to his work 
deficiencies.  Further, the record does not demonstrate that 
the Veteran has lost any job due to his PTSD symptomatology.  

The Board's inquiry is not necessarily limited to the 
criteria found in the VA rating schedule.  See Mauerhan v.  
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in  
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the  
type and degree of the symptoms, or their effects, that would  
justify a particular rating].  However, the Board has not  
identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no specific 
example of such pathology.

In short, evidence of record reflects the Veteran's 
nightmares, suicidal ideation, depression, hypervigilance, 
impairment of memory, impaired impulse control, and 
difficulty adapting to stressful circumstances.  While in no 
way discounting the impact these symptoms have on the 
Veteran's life, these symptoms are congruent with the 
currently assigned 50 percent disability rating.  Of 
significance to the Board in this matter is the fact that the 
remainder of the criteria for the assignment of a 70 percent 
rating are not met.  Specifically, there is no evidence of 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, spatial disorientation, neglect of 
personal hygiene, or inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.  

Accordingly, the Board finds that the symptomatology 
associated with the Veteran's PTSD more closely approximates 
the criteria which allows for the assignment of a 50 percent 
evaluation.  The next higher initial rating of 70 percent is 
not warranted.  

Indeed, GAF scores assigned to the Veteran's PTSD throughout 
the current appeal also do not support an increased rating 
for this disability.  Specifically, GAF scores assigned at 
the May 2003 and September 2007 VA examinations as well as at 
VA mental health evaluations range from 60 to 65, which are 
indicative of mild to moderate impairment due to PTSD.

The Board notes that the January 2002 psychological 
evaluation for determination of disability indicates a GAF of 
50.  However, the Veteran's PTSD was not included in the 
assignment of the GAF.  Additionally, although the September 
2007 VA examiner stated that the Veteran's overall GAF ranges 
from 50 to 60, indicating serious to moderate impairment, the 
examiner further reported that the Veteran's GAF related to 
PTSD alone "would be estimated at 65."  As such, the Board 
finds that the assigned GAF scores between 60 and 65 are more 
probative of the Veteran's PTSD symptomatology.  See 
Mittleider, supra.  

        C.  Fenderson Considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 50 percent disabling, 
effective from December 19, 2001, the date of his claim.

It appears from the medical records and the Veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection. Specifically, 
the January 2002 psychological evaluation for disability 
determination documents the Veteran's depression, impaired 
memory, and disturbances of motivation and mood.  Similarly, 
the September 2007 VA examiner noted the Veteran's 
depression, anxiety, nightmares, irritability, and impaired 
social relationships.  Thus, the Board finds that no specific 
evidence allows for the assignment of an increased disability 
rating at any time during the period here under 
consideration.  

        D.  Extraschedular Consideration

The Board has also considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As discussed above, the 
Veteran's occupation is an automobile mechanic, but he has 
been unemployed for many years.  Although the Veteran 
reported to the September 2007 VA examiner that he cannot 
work due to his PTSD, the VA examiner indicated that 
"[e]arlier in the interview when asked about employment, 
[the Veteran] stated that he last worked in 1994 and that he 
quit working because of his increasing physical problems.  It 
appears in reviewing [the Veteran's] electronic file, that 
unemployment is due primarily to physical problems."  The 
Board notes that it has no reason to doubt that the Veteran's 
PTSD symptomatology adversely impacts his employability; 
however, this is specifically contemplated by the assigned 50 
percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
clearly demonstrates that the Veteran currently requires 
medication for his PTSD symptomatology.  However, there is no 
evidence to suggest, nor does the Veteran so contend, that he 
has required hospitalization as a result of his PTSD 
symptomatology.  Further, the record does not demonstrate any 
other reason why an extraschedular rating should be assigned.  
Accordingly, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching this decision, the Board acknowledges that the 
Veteran reported to the September 2007 VA examiner and 
testified at the June 2007 DRO hearing that his unemployment 
is due to his PTSD.  However, as discussed above, the VA 
examiner concluded, based on the Veteran's medical history 
and examination of the Veteran, that his unemployment was due 
to physical problems and that his PTSD did not create work 
deficiencies.  Accordingly, any further discussion of 
entitlement to a total disability rating based on individual 
unemployability is not appropriate.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

        E.  Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an initial 
disability rating in excess of 50 percent for his service- 
connected PTSD.  The benefit sought on appeal is, 
accordingly, denied.  


ORDER

Entitlement to an initial increased rating greater than 
50 percent for PTSD is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


